       Case: 1:19-cv-00145-DAP Doc #: 708 Filed: 04/21/21 1 of 1. PageID #: 16010




                            IN THE UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION


    DIGITAL MEDIA SOLUTIONS, LLC,         )                     Case No. 1:19-cv-145
                                          )
         Plaintiff,                       )                     JUDGE DAN AARON POLSTER
                                          )
         v.                               )                     MAGISTRATE JUDGE
                                          )                     THOMAS M. PARKER
    SOUTH UNIVERSITY OF OHIO, LLC, et al. )
                                          )
         Defendants.                      )                     ORDER
                                          )


           Upon motion of the receiver (ECF Doc. 705), the Court hereby removes all deadlines and

CANCELS the hearing scheduled for May 7, 2021 at 4:00 p.m.1 on the receiver’s motion for

order approving settlement. ECF Doc. 674. On or before May 25, 2021, the receiver must file

an amended motion to approve any amended, proposed settlement agreement. After the

proposed amendments are filed, the Court will establish new deadlines for objections and

schedule a hearing on the receiver’s motion for an order approving the amended settlement

agreement.

           IT IS SO ORDERED.

Dated: April 21, 2021                                         s/Dan Aaron Polster
                                                              JUDGE DAN AARON POLSTER


                                                              s/Thomas M. Parker
                                                              Thomas M. Parker
                                                              United States Magistrate Judge

1
    Thus, the receiver’s motion to continue the hearing is also GRANTED, in part. ECF Doc. 702.
